DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kim Jongwon on September 29, 2021.
The application has been amended as follows: 
1.(Currently amended)	An in-folding type hinge structure having a flexible display panel installed therein, comprising:
	a central joint (50);
rotation supports (52) each having rotation support surface (152) that are made up on upper side of the central joint (50) at left and right each;
rotation parts (13) each having a rounded contact surface (15), wherein the each rotation part (13) rotates along the each rotation support (52), and the rounded contact surface is in contact with the rotation support surface (152) of the each rotation support (52); 
a pair of body portion (10, 12) each having the rotation part (13) on each bottom side;
wherein the rounded contact surface (15) is convex-shaped downward, and the rotation support surfaces (152) of the rotation support (52) is concave shaped downward in a state that the body portion (10, 12) are unfolded at 180 degree, 
, and
wherein the each rotation part (13) has a rotation guide part, and the each rotation support (52) has a rotation guide part, and the rotation guide part of the rotation part (13) rotates along the rotation guide part of the rotation support (52).

	2.(Original)	The in-folding type hinge structure having a flexible display panel installed therein according to claim 1, wherein the each rotation support (52) rotates on the central joint (50).

	3. (Original)	The in-folding type hinge structure having a flexible display panel installed therein according to claim 1, wherein the each rotation part (13) performs circular movement in a state that the rounded contact surface (15) is in contact with the rotation support surface (152) of the rotation support (52).

	4.(Cancelled)

5. (Original)The in-folding type hinge structure having a flexible display panel installed therein according to claim 1, wherein the each bottom of the body portion (10, 12) comes in contact with the rotation support (52) and stop being unfolded in a state that the body portion (10, 12) are fully unfolded.


Allowable Subject Matter

Claim 1-3, 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a mobile communication terminal in which a flexible display panel is provided in two body portions which are foldably connected to each other, a plurality of rotation supports are provided in a central joint that connects the two body portions and two sliding panels sliding in the respective body portions together and the rotation supports are directly connected to the two body portions to support rotation of the body portions such that the body portions do not rotate over 180 degrees when the two body portions are fully unfolded, whereby damage of the flexible display panel provided on the surfaces of the two body portions is prevented.	
The closest prior art of record fail to teach the limitation of “rotation supports (52) each having rotation support surface (152) that are made up on upper side of the central joint (50) at left and right each; rotation parts (13) each having a rounded contact surface (15), wherein the each rotation part (13) rotates along the each rotation support (52), and the rounded contact surface is in contact with the rotation support surface (152) of the each rotation support (52); a pair of body portion (10, 12) each having the rotation part (13) on each bottom side; wherein the rounded contact surface (15) is convex-shaped downward, and the rotation support surfaces (152) of the rotation support (52) is concave shaped downward in a state that the body portion (10, 12) are unfolded at 180 degree, wherein the convex-shaped rounded contact surface (15) is in contact with the concave-shaped rotation support surfaces (152) of the rotation support (52), and wherein the each rotation part (13) has a rotation guide part, and the each rotation support (52) has a rotation guide part, and the rotation guide part of the rotation part (13) rotates along the rotation guide part of the rotation support (52)”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Ahn et al. Pub. No. US 20160205792 A1 teaches a foldable display is disclosed. In one aspect, the foldable display includes a housing comprising first and second supports and a hinge connecting the first and second supports to each other. The foldable display also includes a flexible display module connected to the first and second supports. The hinge includes a first body including a rotation portion and first and second axles engaged with the rotation portion. The hinge further includes a second body including a connection portion. First and second guide lines are defined in the connection portion and are respectively engaged with the first and second axles. The second guide line has a curved shape.
Park et al. Pub. No. US 20150366089 A1 teaches a flexible display; a first housing member; a second housing member; a hinge module coupled to the first housing member and the second housing member; and a support body disposed between the flexible display and the first and second housing members, wherein the second housing member is adapted to pivot about the hinge module relative to the first housing member.
	Song et al. Pub. No. US 20120044620 A1 teaches mobile device is includes a first case; a second case performing a swing motion about its end contiguous to the first 

	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically rotation supports (52) each having rotation support surface (152) that are made up on upper side of the central joint (50) at left and right each; rotation parts (13) each having a rounded contact surface (15), wherein the each rotation part (13) rotates along the each rotation support (52), and the rounded contact surface is in contact with the rotation support surface (152) of the each rotation support (52); a pair of body portion (10, 12) each having the rotation part (13) on each bottom side; wherein the rounded contact surface (15) is convex-shaped downward, and the rotation support surfaces (152) of the rotation support (52) is concave shaped downward in a state that the body portion (10, 12) are unfolded at 180 degree, wherein the convex-shaped rounded contact surface (15) is in contact with the concave-shaped rotation support surfaces (152) of the rotation support (52), and wherein the each rotation part (13) has a rotation guide part, and the each rotation support (52) has a rotation guide part, and the rotation guide part of the rotation part (13) rotates along the rotation guide part of the rotation support (52). 

Ahn et al. Pub. No. US 20160205792 A1 - FOLDABLE DISPLAY
Park et al. Pub. No. US 20150366089 A1 - ELECTRONIC DEVICE INCLUDING FLEXIBLE DISPLAY
Kwon et al. Patent No. US 9164547 B1 - Foldable display apparatus
Ochi et al. Pub. No. US 20180279489 A1 - FLEXIBLE DEVICE
Wang et al. Pub. No. US 20180110144 A1 - DISPLAY DEVICE
Watanabe et al. Pub. No. US 20170192460 A1 - DISPLAY DEVICE
Kim et al. Pub. No. US 20160378203 A1 - FOLDABLE ELECTRONIC APPARATUS HAVING DISPLAY PANEL WITH VARIABLE CURVATURE
Lee et al. Pub. No. US 20140111954 A1 - FOLDABLE DISPLAY DEVICE
	Song et al. Pub. No. US 20120044620 A1 - MOBILE DEVICE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647